            Case 2:19-cv-01398-JCM-NJK Document 8 Filed 08/29/19 Page 1 of 3



 1   RILEY A. CLAYTON
     Nevada Bar No. 005260
 2   rclayton@lawhjc.com

 3
              HALL JAFFE & CLAYTON, LLP
 4                  7425 PEAK DRIVE
                LAS VEGAS, NEVADA 89128
 5                    (702) 316-4111
                    FAX (702)316-4114
 6
     Attorneys for Defendant,
 7   State Farm Mutual Automobile Ins. Co.

 8
                                        UNITED STATES DISTRICT COURT
 9
                                            DISTRICT OF NEVADA
10

11    AMOREE ANGULO, an individual,                          CASE NO.: 2:19-cv-01398-JCM-NJK
12                            Plaintiff,
13    vs.                                                    STIPULATION AND ORDER FOR
                                                             REMAND, DISMISSAL OF EXTRA-
14    STATE FARM MUTUAL AUTOMOBILE                           CONTRACTUAL CLAIMS WITH
      INSURANCE COMPANY, a foreign corporation;              PREJUDICE, AND CAP ON DAMAGES
15    DOES I through XV, and ROE Corporations I              AT THE $50,000 AMOUNT OF THE UIM
      through X, inclusive,                                  COVERAGE LIMIT
16
                              Defendants.
17

18          This Stipulation and Order for Remand, Dismissal of Extra-Contractual Claims With Prejudice,
19   And Cap on Damages at the $50,000 Amount of the UIM Coverage Limit (hereinafter “Agreement”) is
20   entered into by Plaintiff, Amoree Angulo, (“Plaintiff”), and Defendant, State Mutual Automobile
21   Insurance Company (“State Farm”), (collectively referred to as the “Parties”), as an alternative method
22   of resolving a dispute that has allegedly arisen from an October 6, 2017, automobile accident and
23   subsequent claims handling, which culminated in a lawsuit styled Amoree Angulo v. State Farm Mutual
24   Automobile Insurance Company, et al, currently pending in the United States District Court, District of
25   Nevada, Case No. 2:19-cv-01398-JCM-NJK. Plaintiff is represented by the Law Office of Gina Corena,
26   and specifically, Danielle C. Miller, Esq. State Farm is represented by Hall Jaffe & Clayton, LLP, and
27   specifically, Riley A. Clayton, Esq.
28
            Case 2:19-cv-01398-JCM-NJK Document 8 Filed 08/29/19 Page 2 of 3



 1          The following terms and conditions of this Agreement will become effective upon the signature

 2   by the Parties and the execution and filing of the same by this Court.

 3          1.      State Farm issued a policy of automobile insurance, which provides, among other

 4   coverages to Amoree Angulo, underinsured motorist (“UIM”) coverage of up to $50,000 “each person,”

 5   subject to all terms, conditions, limitations of the policy and any applicable offsets.

 6          2.      In an effort to resolve all disputes and controversies between the Parties arising out of and

 7   relating to the subject automobile accident and subsequent claims handling and decision-making, the

 8   Parties have agreed to remand this case from federal court to state court; dismiss any/all extra-

 9   contractual claims (e.g., breach of the implied covenant of good faith and fair dealing, violations of

10   Nevada’s Unfair Claims Practices Act, consequential damages, expectation damages, punitive damages,

11   etc.); cap all damages and exposure related to State Farm at $50,000.00, which is the limit of UIM

12   coverage potentially available to Plaintiff, after all applicable offsets; and allow the case to proceed

13   through Nevada’s court annexed arbitration program.

14          3.      The Parties agree and understand that after any arbitration award or decision is rendered,

15   the Parties have reserved their rights to appeal the award or decision by timely filing for a trial de novo,

16   and having the matter resolved under Nevada’s “short jury trial” program, although the extra-contractual

17   claims will remain dismissed, and damages will still remain capped at $50,000.00.

18          4.      Because the amount in controversy is capped at $50,000.00, there no longer exists any

19   amount in controversy sufficient for this Court to exercise jurisdiction over the case and, as such, the

20   case will be remanded to the Eighth Judicial District Court, District of Nevada, Case No. A-19-797741-

21   C, Dept. 13. Once the case has been remanded, the Parties will coordinate with each other to have the

22   matter placed in the Court Annexed Arbitration Program at the earliest point possible.

23          5.      Plaintiff, through this Agreement, agrees to dismiss with prejudice any and all claims,

24   which are pled or could have been pled against State Farm as it relates to its claims handling and

25   decision-making, including any/all claims seeking extra-contractual recovery. In other words, the only

26   claim that survives this Agreement involves Plaintiff’s legal entitlement, if any, to the remaining UIM

27   contractual proceeds available under the policy.

28

                                                           2
            Case 2:19-cv-01398-JCM-NJK Document 8 Filed 08/29/19 Page 3 of 3



 1          6.      No attorneys fees or costs shall be awarded with respect to the removal of this case to

 2   federal court and the subsequent remand.

 3          7.      This Agreement is binding on the Parties, their heirs, executors, administrators, personal

 4   representatives, legal representatives, and other such persons or entities.

 5    DATED this ___ day of August, 2019.                      DATED this ___ day of August, 2019.
 6    HALL JAFFE & CLAYTON, LLP                                LAW OFFICE OF GINA M. CORENA
 7

 8    By /s/Riley A. Clayton                                   By   /s/Danielle C. Miller
        RILEY A. CLAYTON                                          DANIELLE C. MILLER
 9      Nevada Bar No. 5260                                      Nevada Bar No. 9127
        7425 Peak Drive                                          300 So. Fourth Street, Suite 1250
10      Las Vegas, Nevada 89128                                  Las Vegas, NV 89101
        Attorneys for Defendant, State Farm Mutual               Attorneys for Plaintiff
11      Automobile Ins. Co.
12

13                                                     ORDER
14                                                 IT IS SO ORDERED.
15
                                                         August 29, 2019.
                                                   Dated ________________
16

17
                                                   _________________________________________
18                                                 UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                           3
